DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on July 28, 2022. Claims 1, 3, 10, 15, and 21 are amended. Claims 2, 11, 16, and 19 are canceled.
Claims 1, 3-10, 12-15, 17-18, and 20-24 are pending.
Response to Arguments
Applicant's arguments filed on 07/28/2022 regarding 35 USC 103(a) type rejections for claims 1, 3-10, 12-15, 17-18, and 20-24 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Champagne X Mac (Registration No. 73,529) on August 22, 2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A method, implemented at least in part by one or more computing devices of a communication platform, comprising:
receiving, in association with a direct message (DM) communication between first members of the DM communication, a first request to generate a new channel associated with the DM communication, wherein the first members include a first user and a second user of the communication platform, and the DM communication is a private communication that is not discoverable to other users of the communication platform, wherein a first permission setting for membership modification is associated with the DM communication and the first permission setting includes permission for at least one of the first members to create the new channel;
sending, to a client associated with the first user, a second request to (i) identify a third user and (ii) designate whether to include context data associated with the DM communication in the new channel;
based at least in part on receiving (i) an identifier associated with the third user and (ii) an indication to include at least a portion of the context data associated with the DM communication in the new channel, generating the new channel, wherein: 
the first members and the third user are second members of the new channel, 
the new channel is a private channel that is not discoverable to the other users of the communication platform, 
two or more of the second members of the new channel are associated with two or more different organizations,
the at least the portion of the context data associated with the DM communication between the first members is associated with the new channel, 
a second permission setting for membership modification is associated with the new channel, and 
the second permission setting includes permission for the first members and the third user to perform membership modification for the new channel; and
displaying, via at least one client associated with at least one of the second members and in association with the new channel, an interface element usable to invite one or more other users not previously associated with the DM communication to communicate via the new channel.
Claims 2-3 (Canceled)
Claim 4 (Previously Presented) The method of claim 1, wherein the indication to include the at least the portion of the context data further includes a second indication of a date, wherein the portion of the context data was previously associated with the DM communication on or after the date.
Claims 5-9 (Previously Presented) 
Claim 10 (Currently Amended) One or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, in association with a direct message (DM) communication between first members of the DM communication, a first request to generate a new channel associated with the DM communication, wherein the first members include a first user and a second user of a communication platform, and the DM communication is a private communication that is not discoverable to other users of the communication platform, wherein a first permission setting is associated with the DM communication and the first permission setting includes permission for at least one of the first members to create the new channel;
sending, to a client associated with the first user, a second request to at least one of (i) identify a third user and (ii) designate whether to include at least a portion of context data associated with the DM communication in the new channel;
based at least in part on receiving (i) an identifier associated with the third user and (ii) an indication to include the at least the portion of the context data in the new channel, generating the new channel, wherein: 
the first members and the third user are second members of the new channel, 
two or more of the second members of the new channel are associated with two or more different organizations,
the new channel is a private channel that is not discoverable to the other users of the communication platform, 
the at least the portion of the context data associated with the DM communication between the first members is associated with the new channel, 
a second permission setting is associated with the new channel and the second permission setting includes permission for the first members, and 
the third user to perform membership modification for the new channel; and
displaying, via at least one client associated with at least one of the second members and in association with the new channel, an interface element usable to invite one or more other users not previously associated with the DM communication to communicate via the new channel.
Claim 11 (Canceled)
Claims 12-14 (Previously Presented) The one or more non-transitory computer-readable media of claim 10, wherein the new channel is associated with one or more first permissions and the DM communication is associated with one or more second permissions that are different than the one or more first permissions.
Claim 15 (Currently Amended) A system associated with a communication platform, wherein the system comprises:	
one or more processors; and
one or more non-transitory computer-readable media comprising instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
receiving, in association with a direct message (DM) communication associated with first members of the DM communication, wherein the first members include a first user and a second user of the communication platform, and from a client of the first user, a first request to generate a new channel associated with the DM communication, wherein the DM communication is a private communication that is not discoverable to other users of the communication platform, wherein a first permission setting for membership modification is associated with the DM communication and the first permission setting includes permission for the first user to create the new channel;
sending, to the client, a second request to designate at least one of (i) whether to include context data associated with the DM communication in the new channel or (ii) an amount of the context data to include in the new channel;
based at least in part on receiving an indication to include at least a portion of the context data associated with the DM communication in the new channel, generating the new channel, wherein: 
the new channel is a private channel that is not discoverable to the other users of the communication platform, 
the new channel is shared between two or more different organizations,
the at least the portion of the context data associated with the DM communication between the first user and the second user is associated with the new channel, 
a second permission setting for membership modification is associated with the new channel and the second permission setting includes permission for the first user, and
the second user to perform membership modification for the new channel; and
in response to generating the new channel, displaying an interface element usable to invite a third user not previously associated with the DM communication to communicate via the new channel.
Claims 16-17 (Canceled)
Claim 18 (Previously Presented)
Claim 19 (Canceled)
Claims 20-24 (Previously Presented)
REASONS FOR ALLOWANCE
Claims 1, 4-10, 12-15, 18, and 20-24 are allowed.  
The prior art of record, Patil ‘525, Cohen ‘551, Chen ‘213, and Rao ‘059, fail to teach or fairly suggest, the limitation of receiving, in association with a direct message (DM) communication associated with first members of the DM communication, wherein the first members include a first user and a second user of the communication platform, and from a client of the first user, a first request to generate a new channel associated with the DM communication, wherein the DM communication is a private communication that is not discoverable to other users of the communication platform, wherein a first permission setting for membership modification is associated with the DM communication and the first permission setting includes permission for the first user to create the new channel; sending, to the client, a second request to designate at least one of (i) whether to include context data associated with the DM communication in the new channel or (ii) an amount of the context data to include in the new channel; based at least in part on receiving an indication to include at least a portion of the context data associated with the DM communication in the new channel, generating the new channel, wherein: the new channel is a private channel that is not discoverable to the other users of the communication platform, the new channel is shared between two or more different organizations, the at least the portion of the context data associated with the DM communication between the first user and the second user is associated with the new channel, a second permission setting for membership modification is associated with the new channel and the second permission setting includes permission for the first user, and the second user to perform membership modification for the new channel; and in response to generating the new channel, displaying an interface element usable to invite a third user not previously associated with the DM communication to communicate via the new channel, in the specific manner and combinations recited in claims 1, 4-10, 12-15, 18, and 20-24.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of receiving, in association with a direct message (DM) communication associated with first members of the DM communication, wherein the first members include a first user and a second user of the communication platform, and from a client of the first user, a first request to generate a new channel associated with the DM communication, wherein the DM communication is a private communication that is not discoverable to other users of the communication platform, wherein a first permission setting for membership modification is associated with the DM communication and the first permission setting includes permission for the first user to create the new channel; sending, to the client, a second request to designate at least one of (i) whether to include context data associated with the DM communication in the new channel or (ii) an amount of the context data to include in the new channel; based at least in part on receiving an indication to include at least a portion of the context data associated with the DM communication in the new channel, generating the new channel, wherein: the new channel is a private channel that is not discoverable to the other users of the communication platform, the new channel is shared between two or more different organizations, the at least the portion of the context data associated with the DM communication between the first user and the second user is associated with the new channel, a second permission setting for membership modification is associated with the new channel and the second permission setting includes permission for the first user, and the second user to perform membership modification for the new channel; and in response to generating the new channel, displaying an interface element usable to invite a third user not previously associated with the DM communication to communicate via the new channel, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455